Chapter 140, Gen. Laws, is not a bankrupt law. It was designed to secure an equal distribution of the debtor's estate among the creditors assenting to the assignment, but it contains no provision for the discharge of the debtor except upon payment of his debts in full. It operates only upon the estate of the debtor within the state, and does not secure a discharge from his debts; beyond the payments made. In Hurd v. Silsby, 10 N.H. 108, it was held, under the statute of July 5, 1834, which was similar to the present statute, that a condition in the assignment, that the creditors should accept their several proportions in full discharge of their claims, rendered the assignment invalid.
Exceptions overruled.
STANLEY, J., did not sit: the others concurred.